     Case 2:19-cv-01770-RGK-RAO Document 271-6 Filed 07/01/20 Page 1 of 3 Page ID
                                     #:10340


1     Dan Stormer, Esq. [S.B. # 101967]
      Brian Olney, Esq. [S.B. #298089]
2     HADSELL STORMER RENICK & DAI LLP
      128 N. Fair Oaks Avenue
3     Pasadena, California 91103
      Telephone: (626) 585-9600
4     Facsimile: (626) 577-7079
      Emails: dstormer@hadsellstormer.com
5             bolney@hadsellstormer.com
6
      Attorneys for Plaintiffs
7
      [Additional Counsel continued on next page]
8
9
10
                             UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12     KARLA GARCIA ARANDA, an                   Case No.: 19-cv-01770-RGK (RAO)
       individual; and Minor Plaintiff B.A., by
13     and through his Guardian ad Litem, Robert [Assigned to the Honorable R. Gary
       Jacobs,                                   Klausner– Courtroom 850]
14
                        Plaintiffs,
                                                    DECLARATION OF MINOR
15
             v.                                     PLAINTIFF B.A. IN SUPPORT OF
16                                                  PLAINTIFFS’ OBJECTIONS TO
       COUNTY OF LOS ANGELES, a public
       entity, LOS ANGELES DEPARTMENT               DEFENDANTS’ APPLICATION TO
17
       OF CHILDREN AND FAMILY                       THE CLERK TO TAX COSTS
18     SERVICES, a subdivision of the County
       of Los Angeles; ILANA LARA, an
19     individual; GLADYS ESCOBEDO, an              Complaint filed:    August 15, 2018
       individual, and DOES 1- 10,
20
                      Defendants.
21
22
23
24
25
26
27
28
      B.A. DECL IN SUPP PLFS’ OBJS TO
      DEFTS’ APPLICATION TO TAX COSTS
     Case 2:19-cv-01770-RGK-RAO Document 271-6 Filed 07/01/20 Page 2 of 3 Page ID
                                     #:10341


1     [Additional Counsel continued from previous page]
2
      Olu K. Orange, Esq. (SBN 213653)
3     o.orange@orangelawoffices.com
      ORANGE LAW OFFICES, P.C.
4     3435 Wilshire Boulevard, Suite 2910
      Los Angeles, California 90010
5     TEL: (213) 736-9900
      FAX: (213) 417-8800
6
7     Rachel Steinback (SBN 310700)
      LAW OFFICE OF RACHEL STEINBACK
8     3435 Wilshire Blvd, Suite 2910
      Los Angeles, CA 90010
9     Telephone: (213) 537-5370
      Facsimile: (213) 232-4003
10    Email: steinbacklaw@gmail.com
11
      Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      B.A. DECL IN SUPP PLFS’ OBJS TO
      DEFTS’ APPLICATION TO TAX COSTS
     Case 2:19-cv-01770-RGK-RAO Document 271-6 Filed 07/01/20 Page 3 of 3 Page ID
                                     #:10342


1                             DECLARATION OF B.A.
2      I, B.A.         , hereby declare and say:
3            1.     I am a Plaintiff in the instant action and have personal knowledge of the
4      information contained in this Declaration. If called upon, I could testify in a court of law
5      to the accuracy of the matters set forth herein.
6            2.     I am 17 years old. I am currently in high school.
7            3.     I have no income, savings, or assets.
8            4.     I am unable to pay Defendants’ costs in this case.
9
10           I declare under penalty of perjury under the laws of the State of California and the
11     United States of America that the foregoing is true and correct. Executed this 1st day of
12     July, 2020, in Pasadena, California.
13
14
                                                    B.A.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        B.A. DECL IN SUPP PLFS’ OBJS TO
        DEFTS’ APPLICATION TO TAX COSTS
                                                     -1-
